Citation Nr: 0813418	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  03-25 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
actinic keratoses, basal cell carcinomata, and squamous cell 
carcinomata.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1954 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision in 
which the RO granted the veteran service connection and 
assigned a 10 percent rating for actinic keratoses, basal 
cell carcinomata, and squamous cell carcinomata , effective 
June 27, 2002.  The veteran filed a notice of disagreement 
(NOD) to the assigned rating in March 2003, and the RO issued 
a statement of the case (SOC) in July 2003.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in August 2003.

In October 2003, the veteran testified during a RO hearing 
before a Decision Review Officer; a transcript of the hearing 
is of record.

In a February 2004, the RO assigned a higher initial rating 
of 30 percent for the veteran's actinic keratoses, basal cell 
carcinomata, and squamous cell carcinomata from 10 percent to 
30 percent, effective June 27, 2002 (as reflected in a rating 
decision and supplemental statement of the case (SSOC),each 
dated in February 2004)). .

In February 2006, the Board remanded the claim for an higher 
initial rating to the RO (via the Appeals Management Center 
(AMC), in Washington, D.C) for further development.  After 
completing  all requested action, in October 2006, on,  the 
AMC granted an initial 50 percent rating, effective June 27, 
2002, but denied a rating  in excess of 50 percent (as 
reflected in a rating decision and  SSOC, respectively, each 
issued in October 2006 SSOC).  

In March 2007, the Board again remanded this matter to the 
AMC for further action, to include review of additional 
evidence that the appellant submitted to the Board without a 
waiver of initial RO adjudication.  After accomplishing the 
requested action, the AMC continued the denial of a higher 
rating  (as reflected in a January 2008 SSOC) and returned 
this matter to the Board for further appellate consideration.

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the first claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the veteran has been  assigned a higher 
initial rating of 50 percent for his disability, as a higher 
rating is available, and the appellant is presumed to be 
seeking the maximum available benefit, the claim for higher 
rating remains viable on appeal.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to August 30, 2002, the veteran's skin disability 
actinic keratoses, basal cell carcinomata, and squamous cell 
carcinomata did not involve  marked discoloration or color 
contrast and did not cause limitation of function of the 
affected part.

3.  Since August 30, 2002, the veteran's skin disability has 
covered 40 to 50 percent of the veteran's entire body.



CONCLUSIONS OF LAW

1.  The criteria for an initial  rating in excess of 50 
percent for actinic keratoses, basal cell carcinomata, and 
squamous cell carcinomata, prior to August 30, 2002, have not 
been  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes (DCs) 7800-7806 (as in effect prior to 
August 30, 2002).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 60 percent but no higher  for 
actinic keratoses, basal cell carcinomata, and squamous cell 
carcinomata, from August 30, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, DCs 7800-7806 
(as in effect since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
, the United States Court of Appeals for Veterans Claims 
(Court) held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  VCAA-compliant notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO, to include the AMC).  Id.; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the veteran was provided notice of the 
criteria for higher ratings for his skin disability in the 
July 2003 SOC (which suffices for Dingess/Hartman)  A 
February 2006 post-rating letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim for higher  ratingwhat information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  Also, an October 2006 letter 
informed the veteran how disability ratings and effective 
dates are assigned, and the type of evidence that impacts 
those determinations, also consistent with Dingess/Hartman.  

After issuance of each notice described above, and 
opportunity for the appellant to respond, the January 2008 
SSOC reflects readjudication of the claim.  Hence, the 
veteran is not shown to be prejudiced by the timing of this  
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

Although the record does not include a single notice letter 
that reflects the specificity addressed in Vazquez-Flores, 
the Board also finds that, to the extent Vazquez-Flores 
applies to a claim for a higher initial rating, the RO/AMC, 
in its February 2006 letter, listed examples of the types of 
medical and lay evidence that are relevant to establishing 
entitlement to increased compensation.  To the extent that 
the RO/AMC did not otherwise comply with the Vazquez-Flores 
notice requirements, the veteran's written statements and 
testimony discuss the impact of the worsening of his skin 
disability on his employment and daily life, and why ratings 
higher than those assigned under VA's rating schedule were 
warranted.  Testimony during his October 2003 RO hearing 
showed his efforts to hide his appearance at public speaking 
events related to his work and his reluctance to meet people 
(Transcript, p. 11).  His May 2007 written statement 
highlighted his frustration and anxiety with the ongoing 
appearance and excision of basal cell carcinomas each year.  
Consequently, any error in this regard was "cured by actual 
knowledge on the pat of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA medical records and the reports of VA 
examinations.  Also of record is the transcript of the 
October 2003 RO hearing, as well as various written 
statements provided by the veteran and by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

Historically, by rating action of December 2002, the RO 
granted service connection and assigned an initial 10 percent 
rating for actinic keratoses, basal cell carcinomata, and 
squamous cell carcinomata, effective from June 27, 2002.  The 
initial rating was assigned under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Codes (DCs) 7819-7806 (for rating benign 
skin neoplasms and dermatitis or eczema).  In a February 2004 
rating decision, the RO increased the veteran's rating to 30 
percent, effective from June 27, 2002.  In an October 2006 
rating decision, the RO increased the veteran's rating to 50 
percent, effective June 27, 2002, under the provisions of 
38 C.F.R. § 4.118, DC 7800 (for rating disfigurement of the 
head, face, or neck).

Initially, the Board notes that, effective August 30, 2002, 
the portion of the rating schedule for evaluating skin 
disabilities was revised.  See 67 Fed. Reg. 49596-49599 (July 
31, 2002) (codified at 38 C.F.R. § 4.118, DCs 7800-7833).  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  The retroactive reach of the 
revised regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.

In this case, the RO has considered the claim for a higher 
initial rating  under both the former and revised applicable 
criteria, and has given the appellant notice of both criteria 
(see the July 2003 SOC).  Hence, there is no due process bar 
to the Board also considering the claim in light of the 
former and revised applicable rating criteria, as 
appropriate.

A.  Period  Prior to August 30, 2002

Under the criteria of former DC 7819 (as in effect prior to 
August 30, 2002), new growths, benign, skin were rated as 
scars, disfigurement, or as for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.

Under the criteria of former DC 7800 (as in effect prior to 
August 30, 2002), for scars, disfiguring of the head, face, 
or neck, a 50 percent rating required complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  When in 
addition to tissue loss and cicatrisation there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating may be increased to 80 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.

Under the criteria of former DC 7806 (as in effect prior to 
August 30, 2002), for eczema, a 50 percent rating required 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that a rating in excess of 50 
percent for actinic keratoses, basal cell carcinomata, and 
squamous cell carcinomata, for the period prior to August 30, 
2002, is not warranted.

A July 2001 VA medical record shows that the veteran sought 
treatment for new lesions on his forehead and under the left 
eye.  He reported occasional bleeding with minor trauma and 
occasional pain.  Physical examination revealed multiple 
well-healed scars from prior excisions, multiple 1-2 mm pink 
red macule with overlying gritty scale on his forehead, 
cheeks, left ear helix, left cheek/infraorbital, and a 3 mm 
linear pearly papule with central ulceration, that bled 
easily with minor trauma.  There were  multiple follicular 
based inflammatory papules on the chest and back.  The 
forearms revealed multiple 1-2 mm pink red macules with 
overlying gritty scale.  The diagnoses were multiple actinic 
keratosis of face, forearms, and left ear and questionable 
basal cell carcinoma of the left cheek/infraorbital.

In October 2001, the veteran underwent a Mohs surgical 
procedure to excise a 0.8 centimeter basal cell carcinoma of 
the left cheek.

A January 2002 VA medical record shows that the veteran 
complained of swelling.  Skin examination revealed multiple 
well-healed scars from prior excisions on the face.  There 
was a well-healed linear scar on the left infraorbital region 
without nodularity or ulceration, and a stuck on papule just 
medial to left medial canthus.  The chest and back were 
clear.  On the right upper extremity, there was a 
hypopigmented scar without nodularity or ulceration at site 
of prior basal cell carcinoma excision.  The diagnosis was 
history of basal cell carcinoma and no evidence of recurrence 
and no lesions suspicious for malignancy on full skin 
examination.

The aforementione evidence does not support assignment of a a 
rating in excess of 50 percent  former DCs 7800 or d 7806.  
In this regard, there is no indication in the medical 
evidence of record that the veteran had marked discoloration 
or color contrast resulting from his actinic keratoses, basal 
cell carcinomata, and squamous cell carcinomata, which is 
required to allow for a higher rating using DC 7800 for 
disfigurement of the head, face, or neck.    Regarding DC 
7806, the Board notes that a 50 percent rating is the maximum 
rating available using this DC.  Therefore, use of this DC 
for a higher rating is not for application.  

The Board also finds that, during this period, there are no 
other potentially applicable diagnostic codes pursuant to 
which any higher rating for the veteran's service-connected 
actinic keratoses, basal cell carcinomata, and squamous cell 
carcinomata could be assigned.  In this regard, the Board 
notes that the veteran does not have tuberculosis luposa 
(former DC 7811) and the highest available rating for other 
DCs is less than the veteran's current 50 percent rating.  
See 38 C.F.R. § 4.118, DCs 7801-7805 (as in effect prior to 
Auust 30, 2002). 

B.  Period from August 30, 2002

Under the criteria of revised DC 7819 (effective on and after 
August 30, 2002), benign skin neoplasms are rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801, 7802, 7803, 7804, or 7805), or impairment of 
function.

Under the criteria of revised DC 7800 (effective on and after 
August 30, 2002), for disfigurement of the head, face, or 
neck, a 50 percent rating requires disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with 4 or 5 
characteristics of disfigurement.  An 80 percent rating 
requires disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with 6 or more 
characteristics of disfigurement.

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  a scar 5 or more 
inches (13 or more cms.) in length; a scar at least one- 
quarter inch (0.6 cm.) wide at the widest part; the surface 
contour of the scar is elevated or depressed on palpation; 
the scar is adherent to underlying tissue; the skin is hypo- 
or hyper-pigmented in an area exceeding 6 square inches (39 
sq. cm.); skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 6 sq. inches (39 sq. 
cm.); underlying soft tissue is missing in an area exceeding 
6 sq. inches (39 sq. cm.); and the skin is indurated and 
inflexible in an area exceeding 6 sq. inches (39 sq. cm.).  
Note (1) following DC 7800.

Under the criteria of revised DC 7806 (effective on and after 
August 30, 2002), for rating dermatitis or eczema, a 30 
percent rating requires that 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas be affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of 6 weeks or 
more, but not constantly, during the past 12-month period.  A 
60 percent rating requires more than 40 percent of the entire 
body or more than 40 percent of exposed areas be affected, or 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  
Considering the evidence in light of the above, and affording 
the veteran the benefit of the doubt (see 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102), the Board finds that, from 
August 30, 2002, the criteria for a 60 percent but no higher 
rating for actinic keratoses, basal cell carcinomata, and 
squamous cell carcinomata,  have been  met.

In November 2002, the veteran underwent a VA examination, 
which revealed scars on the right ala nasi and on the rim of 
his left ear.  There was a hypopigmented area on the left 
upper arm and four hypopigmented scars on the upper back.  
There was a scar on the dorsum of the left hand and behind 
the right ear was a red slightly-crusty scaly spot adjacent 
to a linear scar.  There were a few hyperkeratotic lesions on 
the forehead and on the dorsum of the right hand.  The 
diagnoses were skin cancer of questioned type behind the 
right ear; actinic keratoses on the forehead; and history of 
both basal cell carcinomata and squamous cell carcinomata 
excised and frozen from spots on his face, back, and hand.

A March 2003 VA dermatology record shows that the veteran had 
scaly papules on the cheeks, helices, and arms.  On the right 
postauricular region there was a 7 mm scaly blancheable 
erythematous thin papule.  The rest of the full skin 
examination revealed the scalp, face, neck, chest, abdomen, 
back, buttocks, right and left upper and lower extremities, 
and the hands and feet to be within normal limits.  The 
diagnoses were actinic keratosis on the cheeks, helices, and 
arms bilaterally, and superficial basal cell carcinoma versus 
actinic keratosis on the right postauricular region.

A September 2003 VA skin examination revealed numerous 
diffuse, erythematous, gritty papules over the forehead and 
temples.  The right post auricular area revealed an atrophic 
pink/white scar with no scale or nodularity.  There were also 
numerous erythematous scaly papules over the dorsa of the 
hands.  The diagnosis was actinic keratoses, numerous and 
diffuse, over forehead and hands.

An October 2003 VA medical record shows that the veteran had 
expected redness, crusting, and swelling most severe around 
the nose from use of prescribed Efudex cream and he was very 
uncomfortable.  Examination of the face revealed severe 
erythema, mild to moderate crusting, with most severity on 
the nose.  His neck showed shotty lympadenopathy.  The 
diagnosis was severe actinic damage status post Efudex.

During the  October 2003 RO hearing,  the veteran testified 
hat his skin lesions were an ongoing process-a lesion on the 
forehead one day and a lesion on his left arm the next.  He 
stated that his lesions would itch first and then become a 
little crusty.  The lesion would then weep blood and fluid 
and form a scab.  He testified he had lesions on his torso, 
his back, both arms, his ears, the back of his ears, and on 
the top of his head.  He stated that he is a beekeeper and 
does presentations and during his presentations, he would try 
to hide his face because of his scars and lesions 
(Transcript, pp. 4, 6, 7, 11).

A December 2003 VA medical record shows that the veteran had 
healed completely after his prior treatment with Efudex.  
Skin examination revealed only two residual gritty papules on 
the right temple and forehead.  There was one erythematous 
gritty papule on the upper mid back.  An August 2004 VA 
medical record notes similar findings.

A September 2004 skin examination revealed a right flank 
biopsy site well healed with no evidence of infection or 
dehiscence with mild pink erythema noted, but nontender.

A November 2005 VA medical record notes  gritty erythematous 
papules on the forehead.  There was a well-healed scar on the 
left scaphae fossa of left helix and right nasal tip/sidewall 
junction.  There was an approximate 1.3 cm well-healed scar 
on the right upper lateral back.

In January 2006, the veteran underwent a Mohs microsurgery 
controlled excision of a superficial 0.8 cm basal cell 
carcinoma on the right nasal tip.  The veteran returned later 
in January 2006 for follow-up treatment of his surgery.  
Physical examination revealed that the 1 x 0.8 cm defect was 
filling in nicely with red granuation tissue.  There was no 
tenderness or exudation.  The diagnosis was defect site 
healing well with secondary intention.

In March 2006, the veteran underwent a Mohs micrographically 
controlled surgical excision of skin cancer from the left 
ear.  The veteran returned in April 2006 for follow-up 
treatment which revealed a nicely healing graft site with no 
concerning erythema, tenderness, or drainage of the left 
helix.

In July 2006, the veteran underwent a VA examination.  
Examination of the right forehead revealed a circular scar, 
which measured 1/2 x 1 inches and which had no adherence to the 
underlying bone.  This was hypopigmented but was very soft 
and nontender.  The nose revealed a 1 1/2 inch scar on the 
right ala nasa, which was soft and apparently the site of a 
replacement of cartilage to his right ala nasa that was 
excised during the previous excision.  The scar of the donor 
site was on the base of his right ear and there was a 
circular cartilage defect at that point where the cartilage 
was removed to restore the integrity of the right ala nasa.  
The scar measured 1/2 inches in diameter. There was no 
tenderness at either scar site.  There was the obvious 1/2 inch 
cartilage defect of the depth of his right auricle where the 
cartilage was removed for a transfer.  Examination of the 
left auricle revealed that the veteran had a defect in the 
outer surface of the upper third of his left auricle, which 
was a 1/2 inch in size.  The scar was soft without any local 
recurrence.  There was a diagonal scar behind his left ear, 
which was the site of a donor site for a skin graft that was 
applied to the defect in the auricle from his excision.  
There was a 1 inch scar on the right upper arm, which was 
well-healed and nontender without effusions.  There were 
several small scars on his back that did not require 
suturing, and apparently were the sites of small basal cells 
that had healed completely without any other problems.  

The VA examiner noted that the scars were most prominent on 
his nose where he had a cartilage graft taken from the right 
auricle to fill a defect caused by removal of the large basal 
cell epithelioma.  This was well-healed but had caused some 
cosmetic abnormality because of its discoloration and also 
the scarring.  The examiner also noted that the veteran's 
scar on the nose and left ear had caused him difficulty with 
exposure to the public on giving presentations for his bee 
products.  Other than the cosmetic effect of the scars, there 
was no involvement of his functional ability to perform his 
business requirements and activity.

In August 2006, the veteran underwent another VA examination.  
The report of examination revealed multiple actinic keratoses 
on both forearms and the dorsum of the hands, multiple scars 
on the face with hypopigmented macular lesions on the 
forehead and also major surgery done on the right side of the 
nose and the tip of the nose with excellent healing.  A fine 
scar was seen on the left cheek and the right eyebrow.  A 
scar was also seen with dimpled notch in the left ear helix 
and behind the left ear.  Four hypopigmented scars also were 
seen on the back and on the shoulders and also in the middle 
of the chest.  The examiner noted that the body surface area 
affected was around 40 to 50 percent of the body, including 
the face, the neck, the back, the chest, and both upper 
extremities at the hands.  He also stated that about 50 
percent of the exposed body was affected.  There were 
multiple scars with minimal disfigurement.  There was no deep 
skin affection and no oozing or crusting was seen.  There was 
no functional impairment.

January 2007 VA medical records notes a surgical procedure 
for excision of a basal cell carcinoma from the veteran's 
right temple.  The shave biopsy indicated skin cancer. 

May 2007 VA medical records note a Mohs surgical procedure 
for excision of superficial and nodular basal cell carcinoma 
on the right temple with incision healing very well with no 
erythema or cellulitis.  A 0.3 cm nodular mobile questioned 
recurrent lesion was noted on the left ear at the nine 
o'clock position of the old skin graft without erythema or 
cellulitis noted.  A total of 10 excisions of basal cell 
carcinoma was noted in his previous medical history.  

A July 2007 VA medical record reveals hyperkeratotic, 
erythematous papules on the right postauricular area, 
bilateral helices, the right mandibular angle, the left 
temple, the left cheek, as well as a crusted papule along the 
philtrum near the nares.  The veteran said that the lesion 
behind the right ear sometimes bled when irritated by his 
glasses.

After review of the above medical evidence, the Board finds 
that a 60 percent  but no higher rating under the revised 
criteria of r DC 7806 , is warranted .  In this regard, the 
August 2006 VA examiner noted that 40 to 50 percent of the 
veteran's body surface area was affected by his skin 
disability, including his face, the neck, the back, the 
chest, and both hands.  The examiner also noted that about 50 
percent of the veteran's exposed body was affected.  As noted 
above, when more than 40 percent of the entire body or more 
than 40 percent of exposed areas are affected, a 60 percent 
rating is warranted.

However, the Board also finds that no higher rating is 
warranted under the revised criteria for DCs 7819 or 7800.  
In this regard, the veteran was not shown to have visible or 
palpable tissue loss or either gross distortion or asymmetry 
of three or more features or paired sets of features.  As 
such, the veteran is shown to have scars on his forehead, 
bilateral ears, cheeks, and nose.  However, the July 2006 
examiner noted that the scars were most prominent on his 
nose.  Further, the veteran's scar on his nose and left ear 
were noted to cause him difficulty in public.  Although the 
veteran's scars were located on three or more features of his 
head, face, or neck, not all scars or lesions were noted to 
have gross distortion.  For example, the December 2003 VA 
treatment record showed that the veteran only had two papules 
on his right temple and forehead.  Moreover, the July 2006 VA 
examiner found that the scar on the nose was the most 
prominent scar on the face.  Further, the most recent August 
2006 VA examiner noted that the scar on the veteran's left 
cheek and right eyebrow were fine.  Therefore, the veteran is 
not found to have gross distortion or asymmetry of three or 
more features of the head, face, or neck.  38 C.F.R. § 4.118, 
DC 7800.  In addition, he was not shown to have palpable 
tissue loss on any of the scars.  Id.  Moreover, the veteran 
was not shown to have six or more characteristics of 
disfigurement as he was only shown to have a scar at least 
one-quarter inch (0.6 cm.) wide, but did not have any of the 
remaining characteristics.  Id. at Note (1).

Regarding the veteran's remaining scars not located on his 
head, face, or neck, the Board finds that these scars do not 
provide a basis a higher d rating as the maximum rating 
available for these scars under the revised criteria is 40 
percent, which is lower than thepercent rating herein 
assigned.  See 38 U.S.C.A. § 4.118, DCs 7801, 7802, 7803, 
7804 (as in effect since August 30, 2002).  The veteran also 
has not been  shown to have any limitation of function 
related to his scars. See  38 U.S.C.A. § 4.118, DC 7805 as in 
effect since August 30, 2002).

Therefore, the Board finds that a 60 percent rating, but no 
higher, for actinic keratoses, basal cell carcinomata, and 
squamous cell carcinomata, from August 30, 2002, is 
warranted.   


C.  Both  Periods

Additionally, the Board finds that, for both periods under 
consideration, the evidence does not reflect  such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards, and to warrant assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited 
to in the July 2003 SOC and in the October 2006 SSOC).  The 
evidence shows that the veteran has continued to be employed.  
While  the veteran has asserted  that the scars on his face 
cause him to hide his face while at work, the July 2006 VA 
examiner found that the scars did not involve the veteran's 
functional ability to perform his business requirements and 
activity.  The August 2006 VA examiner also found that there 
was no functional impairment.  Additionally, there has been 
no showing that the veteran's actinic keratoses, basal cell 
carcinomata, and squamous cell carcinomata has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned rating), or necessitated 
frequent periods of hospitalization, or that the disability 
has otherwise rendered inadequate the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not invoked.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the Board finds that an initial 
rating in excess of 50 percent for actinic keratoses, basal 
cell carcinomata, and squamous cell carcinomata, before 
August 29, 2002, must be denied.  The Board has applied the 
benefit-of-the-doubt doctrine in reaching the  decision  to 
assign a 60 percent rating, but finds that the preponderance 
of the evidence is against assignment of  any higher rating  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 50 percent for actinic 
keratoses, basal cell carcinomata, and squamous cell 
carcinomata, prior to August 30, 2002, is denied.

A  60 percent  rating  for actinic keratoses, basal cell 
carcinomata, and squamous cell carcinomata, from August 30, 
2002, is granted, subject to the legal authority governing 
the payment of compensation benefits.



____________________________________________
JACQUELINE E.. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


